Case 9:19-cv-00428-BKS-TWD Document 49 Filed 09/18/20 Page 1 of 10

US. DISTRICT COURT - N.D. OF N.Y. :
—F4+L£E Fa vomenics DIN 2 08—A- 3654

—sep-+--2929—H+- pie Southport Cocrectional Facility pee

 

 

 

 

 

 

AT__OCLOCK

John M.D lomurad, Clerk - Syracuse Ee : ee Pine. mite, i New York S987] ee

 

 

 

 

a September10,2020-

Clerk, U.S. District Court Ss a fe eee
_fsOs Box 7367.

OOS. Clinton Gifees ph se ee A ee
__ Syracuse, New York /326/ «RR Bradshaw _v. Nate Locke etal.
__ftttention : Brenda _K. Sannes, 5.0.3. 9-0-0423 (BKs/Twd)

   

Dear Judge ee
Lam te plainti Ft and am preceeding pro.se_in the above-referenced matter _
_T_write respectfully request the Court accept this ietter as my wequest for
reconsideration oF the Court S Decision dated September 14,2020,
_______ In the Decision, the Court indicated that “Ae objectiens to the Report -
Recommendation have been filed. T wish to infacm the Couct that I gave __
to prison officials fe deposit ia tS. Mailbox for macling my Letter—Stetion
dated August (0,2020 of Objections: to the Report Kecommendatien Filed

n 3/10/20.

__Atd_a_copy of such was Submitted te defendants aterney(see, Letter-Hatioa. dadates Hg

 

 
 
   

   

Case 9:19-cv-00428-BKS-TWD Document 49 Filed 09/18/20 Page 2 of 10

__Letter t» Ju Diet ME chr Moe
___ August 16,2026 by Jay Bradshaw, attached. hereto). Tam uncertain
___the_reasen the Letter had not been filed with the court.
oT elaine issues with offices who deny me mails, inter fece—
__with ae me de libeary, interfered with mye outgring mails. I Hye 3g
__filed several. grievances against officers regarding this incident.
= Nevertheless, T. eee the Court to sia my Letter - Motitn dated
| fopet (0,2020 of objection fo the Repert- Recommendation, and to

__reconsidere# its Decision dated September },2020 with consideration
for my Letter of objections
- Aeptily Subm/tted, wen
es “ atte shaibati oe dated sof with proof of Servite

 

__cci Erik Pinsonnault — ___ Ms Tay Bradshare

___fssistant Attorney General __Plaintif —hro

fe a aera | ! Sn | | fs ad
__Mbany, New YorK (222.4 pee ve hs ee

 
 

Case 9:19-cv-00428-BKS-TWD Document 49 Filed 09/18/20 Page 3 of 10
Mr. Jay bradshaw
DIN: O8-A-365Y4
Southport Correctional Facsity
P.0. Box 2000
Pine City, New York (48°71
August 10,2020

Clerk, U.S. District Court

P.0, 80x 7367

100 S. Clinton Street

Syracuse, New York (326/

Attention Brenda 4K. Sannes, U-S.0.9.

Re: Bradshaw v. Nate Locke, ed al.
19-Cv-0429(BKS/TWO)

Dear Judge Sannes ;
I am the plaintiff and am proceeding pro se in the Qhove- referenced matter.
I respectfully request thet the Court accept this letter as my objections to

the propose Order and Report ~ Recommendation dated August 5, 2020 by
Theresa Wiley Dancks, U-S.H. J. My objections are as follows *

Treident 1

Judge Dantks simply found that plaintiff did re- submitted his grievance related

te Incident} 1 after 14 was original rejecteb by grievance Supervisor, bak he still

Fated to complete the grievance process by Gppealing the non- responses to the
next le vel,

Initially, plaintiff was in Special Housing Unit (SHU) when he gave an officer

his grievance related to Tnetdend 4 to be re-submitted +o the grievance supervisor

and the officer Failed te submit it. or the grievance Su per vi5ors failed te fife at.

 

Plaintiff could not appeal an unfiled grievance,and the grievance regulations

do not provide any guidance or-bew for plaints ff on how to appeal grievances

Hat were not properly Filed by prison staff or how to appeal a grievance to which
plaintiff never received a response.

The griewance process or regulation to appeal an unfiled grievance is unclear se

 
Letter Pedfuagosyiangs-BKS-TWD Dgcument49 Filed 09/18/20 Pgpe.4 Wdpst 10,2020

that plaintiff could not make use of it and; thus, there were no remedies available to
plamti ff.

Accordingly, the Court should reject Judge Dancks’ recommendation with

respect to Tneident 4 and deny Defendants motion jn ids entirety. Tr the alternative

plaints fF request the Court to hold a hearing to determine whether he administer i ssn tie
remedy was available but was hot actually capable of use. to obtuin relief where the

Griewance procedure is so unclear that it could not be used or prison pdeeiainicadion

prevented plaintiff from taking advantage of the grievance process through

manipulation and misrepresentation by not Filing the grievance when if was received .

Tnetdent 4

 

Judge Dancks stated plainti ft 5 * allegations in the complaint are insufficient
to ailege a failure fo protect Claim, Though Plaintiff alleges Fletcher was aware
placing PlamtifF into a double - bunk cell would pose a sustantial threat — Plaintiff
dees not allege Fletcher actually placed Plaintiff into a double-bunk cell, Tn other
weett words, Fletcher's mere threats to place Plamtiff into a double buok-cell does

not establish that he was incarcerated under‘ conditions posing a substantial risk of serious
harm, “ (At page 21),

4p the place

“contrary, defendant Fletcher originally had assigned to Plant if into
double - bunk cell with individual who previously attacked him( ECF. No 1 Complaint at

 

#37). A [though plaintiff was re-located, plaintiffre Scorded to the cell wy the presence
of Fletcher, and this is the same Cell plaintiff had been physically and sexually
assaulted by a prisoner whom Fietcher placed in the cell to attack plaintiff (Id.

 

39-40 and 44-50), Thus, Fletcher did place plaintiff funder “ conditions posing a

“
Substantial risk of serious harm.

ig
Letter to Chad Gel Savw00$28-BKS-TWD Docam@it49 Filed 09/18/20 PagdedoAvgust 10, 2020

 

Accordingly, the Court should reject Judge Danck$’ recommendation with
respect tolncident 3 and deny Defendants’ motion in its entirety

Tntident §

Fudge Dancks Simply Found that Plaint ff did not exhaust his administrative
remedies with respect to Incident 5 because hedid not appeal to next level when he received to respons
TH is worth mentioning that plaintiff incorrectly alleged hes in his oppesing |
44 papers that his grievance related to Incident 5S had not been filed. The

grievance was in fact Filed.

However, plaintiff did wot receive g-response. when he initially submitted the
pines e er ee Sabet, Moher Seeding a copy to Prisoners Legal Services who,
indurn, sent letter dated April 22,2019 along with grievance to the Depetty Super -
infendent at Upstate, griewance Supervisors filed plaintiff 's griewance related to
Treiden S on April 26, 2049 (more thang month later) and assigned id grievance mamber
Ys T- 65002 -19. (see Plaintiff 5 Affidavid Iw Opposttion To Summary Jadgyren y bxbeb E,

andat page 6). Plaintiff received the Superintendent 5 decision dated Sune 4,202.04
Mid- State Correctional Facility where he had been transferred, and appeal said decision
dy the CORC on June 13, 2019 by submitting it to the grievance Supervisors at Upstate,
(see Grievance dated March 1, 2019 and Arppe Superintendent 5 Decision/Appeal to COKC
dated June 13,2019, anhexed hereto as Exhibit A and 8). Ket

Because grievance supervisors did not File plaintiffs appeal with the CORC
elaintif{? right tp File qn appeal with CORC was net avai able -

  

  

 

+o trigger their decision,

 

and thus, there were no administrative remedies available to plant ft, ThePisee' ures

do not provide any guidance for plaintif€ on how to oppeal to CORC when grievance

Supervisors do nat File the Appeal or how +o obtain a decision from CORL when plaintiff
never received Gdecision within the Statutory period of thicty (30) days.

 
 

Letter to Tu dife? Sanne30422 PKS-TWD_Docigpen te Filed dated August Pb, 2020

Accordingly, the Court should reject Judge Dancle’s recommendation with
respect to Incident 5 and deny Defendants motion + in its entirely, In the

Alternative ptaratift request O hearing to determine whether griewance super visors
prevented plaintiff from takeing advantage of the

Grievance process through manipulation
Gnd miscepre sentation by not Filing plaintiffs appeal to the CORE
/

or Whether the
ad

ministrative remedy.was available bul was not actually capable of use te obtain |

Telief where the Grievance procedures is So unclear that it Could pot be used.

“Incident @
Judge Dantks simply found that Plaintiff did not exhaust his administrative

remédies with relation to Incident 6, because he failed foappeal to the next level when he did gef responses.
Twitially, Plaintiff was in SHU when he gave an officer his Griewance related to
Tneident 6 +o submit to the grievance office and the officer {giled to, of grievance

Supervisors failed to File it. Plaintiff had to make complaint with the Prisoners’ Legal

Services fegarding of ficers inter ferring with his mails and his grievances not being

Filed. (OK4 No. 629, page 6, Exhibit “E”),

Plaintiff could not appeal an unfiled grievance, and the grievance procedures
do net provide any guidance for plaintiff on how to appeal grievances that were
newer properly Filed by prison staff or how te appeala grievance to which
plaintiFF newer received @ response. The grievance process toappeal an unfiled

Grievance is unclear so that plaintiff could not make use of id and, thus, there
were no cemedi¢s aWailable to plaintiff.

Accordingly, the Court should reject Judge Dancics recommendation with

respect to Incident 6 and deny Defendants motion x in its entirety, In the
alternative plaintiff request the court to hald a hearing to determine whe ther

the admuaistrative remedy was available but was not Capable of use te ebtara

retieF where the grievance procedure is so unclear that it Could not be used

 
Letter £o a Ge. ane g428-BKS-TWD -Roagment 49 Filed OOM eLe OF ROSE I 2oz0

ov priwance Supervisors prevented plaintiff from taking advantage of the
Griqwance process through manipulation and mise presentation by/Failung ts file

+he Grievance when if was recieved, .
f

“Tneident 3 :
Judge Dankks simply found that plaintiff did not exhaust his administrative
remedies with relation to Incident % because he did not appeal to the CORC and
he filed the lawsuit be fore he supposedly appealed tateeGaRt,

Initially, Plaintiff wao ta SHU when he gave an officer his grievance related +o

Incident 3,40 submit to the Grievance office and the officer Failed to, or grievance

Supervisors failed to File it, Plaintiff then made aw complaint with the Prisoners.

Legal Services fegarding officers intecferring with his mail and his griwwances not

being Filed (DK+ No. 24, af page G, Ex hibit ED. After sending fetter to Prisoner

Legal Services who, in turn, sent jeter dated April 22, 2014 along with grievance to
the Deputy Superintendent at Upytate, grievance superviors filed plaintif te griewance ont,
Pjaintiff received phe Superintendent's decision dated June 4, 2014, at Mid-SHate where he

was trans fey red, and he appeal said decision to the CORL on June 26, 20/9 by su bees ttiteg

it 4¢ the Grievance supervisors at Upstate,

Because grievance supervisors did not File piaintif® % appeal with the CORY +o
trigger dheiv decision, plaintiff 5 right te file an appeal wt th £O0RC was not

available and, thus, there was no administrative remedies avarlable tu plaingi ff,

The procedures for Qrievance do not Plevide any Zuidanct fy, plaintift a how ty appeal
to the CORC when grievance superviers donct File the appeal or how te obtain a decision

From CORC when plamtiff never received a decision with the Sater pucied of thirty
days,

Accordingly, the Court should reject Judge Dancké recommendation with re spect to
Letter $daage! Suyke42e-BKS-TWD Docume 49_Filed 09/18/20 RECA Au st 10,2020

Incident 3 and denys Defendants motion in its entirety, In the alfernative Plainthtf
request a hearing to determine whether grievance Superviers prevented plaintiff from
taking advantage of the griwane process through manipulation and mis repregentation
by not Filing plaintiff $ appeal with the COR C, or to determing whether the
Administrative per remedy was awailable but was not act ually capable of use to

Obtain relief where the Qrievance procedure is so unclear that it could not be used.

the Court sh i
For all cf +he above réasons, fob iomeedenatie ou uege Pancks’ 6 ommendation

and deny defendants motion jn ids entirety, Tn the alfernative grant a hearing on dhe
issue of exhaustion.

Pausaunt to 29 0.5.6. ten dants
aiescy u 023 81746 T declare that, on this date, I cause the. Plevstete

to be served witha copy of this letter briet by First ~Cless United Stats Meil at the
address listed below.

Respect tu My ,

QB_—

tr, Tay Bra ds hens!

CC? Erik Pinsonnault uw Neer

Assistant Attorney General
The Caps tol
Albany, New York 12224.

 
. Case 9:19-cv-00428-BKS-TWD Document 49 Filed 09/18/20 Page 9 of 10.

Affidavit of Service —

STATE OF NEW YORK )
COUNTY OF CHEMUNG) ss:

i. L Jay Bradshaw

, being duly sworn, deposes and

‘says, that I am the Petitioner herein, and that ¢ on the date of notarization indicated below. I have ee

"place i in a sealed, post-paid, wrapper a true and exact copy of’ the enclosed papers, Identified as:
Letter - Motion dated September 19, 2020 for Re consideration of heciibes:

   

Fe
|
kk

He 0, Box 1367

100 Ss Clinton Street
, LS auekeuse, New York 1326)

iarding Objections
Lay 80 id ‘Attic avit of |

 

 

 

Clerk, U.S. rere

 

Erik Prosonnault iE os
Assistant Attorney General

The Capitol —
Eitan bs New York 222 Ey

 

 

 

Travis Michelet
Notary Public:
State of se bee

se 0
unty
Schuyler Co y ree 09/14/20 5

» Commiss'o fon

Sworn and subscribed to before me on
this \© day of Se , 20 Lb

 
 

 

Notary Public

. meee Sul fitted:

(Sign Name in Front of Notary).

Mr. Jag bv gdShbaW, pto se

/ (Print Name)

Southport Correctional Facility

P.O. Box 2000

Pine City, N.Y. 14871
 

Case 9:19-cv-00428-BKS-TWD Document 49 Filed 09/18/20 Page 10 of 10

GOUTHPORT CORRECTIONAL FACILITY SOUTHPORT —_NEOPOST :
5 0 BUX 2000 So
PiNE CITY, NEW YORK 14871-2000

: Wr
Me:_fir. Jay Brgushaooumin: P2-A 36: :
NA JOAN M. DOMURAD, CLERK ¢ Beneesenal’F

     

 

 

 

SEP 18 2020
“| Clerk, U.S. District Court

RECE|
Legal Mail VED P.0. Box 7369 Legal Hail

I /00 S. Clinton Street

Syracuse, New York 1326/

Attention ¢ Brenda an
{Seer Reton COG en aff 6p Paseo ghieg hip

 

 

 

 

 

 

 
